Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered November 14, 1989, convicting defendant, after non-jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2% to 5 Vz years, unanimously affirmed.
Defendant failed to object to any of the testimony he now claims constituted improper hearsay and bolstering, and thus failed to preserve the issue for appellate review as a matter of law (CPL 470.05). In any event, the repetitive testimony of the complainant regarding her observations of defendant was for the most part elicited by defendant in an attempt to question the accuracy of those observations, and did not constitute hearsay (People v Candelario, 156 AD2d 191, lv denied 75 NY2d 964). Additionally, the testimony of the arresting officer that he arrested defendant when the complainant pointed him out on the street, was admissible to complete the narrative of events leading to defendant’s arrest five days after the robbery (People v Jones, 69 NY2d 853, affg 118 AD2d 86, 94). In light of the overwhelming nature of the evidence of defendant’s guilt, including the complainant’s strong identification testimony and defendant’s signed confession, it is improbable that the officer’s testimony served to improperly bolster the complainant’s identification of defendant as the robber in this non-jury trial (People v Nunez, 162 AD2d 298, lv denied 76 NY2d 862). Concur—Carro, J. P., Milonas, Ellerin and Kassal, JJ.